Citation Nr: 1411286	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the RO in Little Rock, Arkansas.  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.

The issue of entitlement to service connection for hearing loss is being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a hearing held in February 2012, the Veteran expressed his desire to withdraw from appellate review his claims for service connection for chronic obstructive pulmonary disease (COPD) and diabetes mellitus.  The Veteran's expressed wishes have been transcribed into written form (hearing transcript).

2.  Affording the Veteran the benefits of the doubt, his tinnitus is as likely as not related to his active service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the claims for service connection for COPD and diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his/her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran attended a hearing with his authorized representative before the undersigned Acting Veterans Law Judge in February 2012.  At the hearing, the Veteran and his representative verbally expressed the Veteran's desire to withdraw the claims for service connection for COPD and diabetes mellitus.  The Board notes that, although the Veteran's request to withdraw his claims for service connection for COPD and diabetes mellitus was submitted orally, his hearing testimony, when reduced to writing, can constitute a written withdrawal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law on this issue for appellate consideration.  The Board does not have jurisdiction to review the service connection claims for COPD and diabetes mellitus, and they are dismissed.



Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, the evidence must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggest that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following the alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits of the Claim

The Veteran contends that he had tinnitus in service and that his current tinnitus is related to his hearing loss and tinnitus in service.

A review of the record shows that the Veteran has been diagnosed in September 2009 with tinnitus.  Holton element (1) is met.

The Veteran states that he was exposed to loud noises while refueling planes on an aircraft carrier.  The Veteran statements are corroborated by his separation examination report which stated that his rating specialty was a "refueling aircraft" and that he stationed on an aircraft carrier.  The Board also recognizes that the Veteran was likely exposed to loud noise in service based on his duties as an aircraft refueler.  38 U.S.C.A. § 1154(a).  Element (2) of the Holton analysis is also met.

What remains to be established is whether the Veteran's current tinnitus is related to his documented in-service noise exposure.  The Veteran reported in his February 2012 hearing before the undersigned that when the September 2009 VA examiner questioned him on when his tinnitus began, he did not understand completely how tinnitus was defined.  However, upon since learning the definition, he is adamant that his current tinnitus began and has continued since service.  In reviewing the VA examiner's report, the Board find that the Veteran's explanation is reasonable.  In the report, he was unable to answer the VA examiner's question on the onset of his tinnitus.  This inability to answer the question is understandable given the Veteran's testimony about his confusion on the definition of tinnitus.  

The Board recognizes that the Veteran, for a time, did work in a field where he was exposed to hazardous sound; however, in the hearing, the Veteran provided testimony that he wore more than adequate hearing protection and the exposure was limited in time and intensity.  In comparison, he testified that in his military service, hazardous sound exposure occurred with limited protection and the intensity of the sound exposure was higher and over a more extended span of time.  The Board finds the Veteran's testimony credible as there is no evidence in the claims file which contradicts these statements about his exposure to sound once he left service, and the evidence which details his in service exposure corroborates his testimony.

The Board further notes that tinnitus is a purely subjective disability, which the Veteran is considered competent to report.  Moreover, the Veteran has reported that he has had consistent and continuous symptoms of tinnitus since his discharge from service.  The Board finds the Veteran's statement credible as his reports of symptoms are not contradicted by the probative evidence.  While the Board is aware that the September 2009 VA examination report provided a negative nexus opinion, this opinion was flawed insofar as it relied on previous "form denials" of tinnitus by the Veteran in the VA treatment records.  Upon closer inspection of these "form denials," the Board has noted that other conditions which were denied in the same fashion were then contradicted by the body of the VA treatment notes.  Thus, the Board finds that the examiner placed too much significance on these "form denials."  As the VA examiner relied, in part, on this factually inaccurate premise, the resulting medical opinion is of limited probative value.  See Nieves-Rodrigues v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion.).  The Board is therefore left with only the Veteran's statements regarding the recurrent symptoms of tinnitus.   However, given the subjective nature of this disorder and the Board's findings regarding the Veteran's credibility, his statements are found to be enough to link his current tinnitus to service.  

Considering the foregoing, the Board concludes that at the very least, the evidence for and against the claim for service connection for tinnitus is in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and conclude that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for COPD is dismissed.

Service Connection for diabetes mellitus is dismissed.

Service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that the results of the VA examination conducted in July 2011 are inadequate and that therefore a new VA examination should be conducted.

When VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

As mentioned above, the VA examiner unduly relied on "form denials" in the Veteran's VA treatment records.  These "form denials" also included denials of changes in the Veteran's hearing acuity which may have influenced the VA examiner's medical opinion on the etiology of the Veteran's hearing loss.  As the extent of the use of these notations is not known, the most prudent course is to provide another VA examination to the Veteran.  See Nieves-Rodrigues v. Peake, supra.  Therefore, the Board finds the September 2009 VA examiner's medical opinion is inadequate and that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner different than the one who conducted the last audiological evaluation in September 2009.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist, and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. 

The audiologist should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his in-service noise exposure, onset of his hearing loss, and continuity of symptoms since that time.  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's right and/or left ear hearing loss had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma.  

In answering this question, the audiologist should consider the Veteran's lay statements regarding the frequency and severity of his hearing loss problems.  Further, the Board notes that for VA purposes normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  

The audiologist should be made aware that EXPOSURE TO LOUD NOISE IN SERVICE HAS BEEN CONCEDED BY THE BOARD.    

If the audiologist's etiological opinion is negative, the audiologist must specifically identify the medical reasons as to why the evidence regarding in-service exposure to noise does not provide sufficient proof of a relationship between the Veteran's current hearing loss and his period of military service.

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this Remand and the questions presented in this request.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


